



MDU RESOURCES GROUP, INC.
DIRECTORS' COMPENSATION POLICY


Each Director who is not a full-time employee of the Company shall receive
compensation made up of annual cash retainers, common stock and meeting
fees.  Each Director is also eligible for awards under the Non-Employee Director
Long-Term Incentive Compensation Plan.


Annual Retainers and Stock Compensation


The Board service annual cash retainer shall be $30,000.  The Lead Director, if
any, shall receive an additional $33,000 of compensation.  This is in addition
to the annual Director cash retainer of $30,000.  The non-executive Chairman of
the Board, if any, shall receive an additional $100,000 of compensation,
consisting of 50 percent cash and 50 percent equity compensation.  This is in
addition to the annual Director cash compensation of $30,000.  The annual
retainers for service as Chairman of the Compensation, and Nominating and
Governance Committees shall be $5,000.  The annual retainer for service as
Chairman of the Audit Committee shall be $10,000.  Such retainers shall be paid
in monthly installments.


The MDU Resources Group, Inc. Deferred Compensation Plan for Directors (as
amended and restated effective May 15, 2008) permits a Director to defer all or
any portion of the annual cash retainer, as well as meeting fees and any other
cash compensation paid for service as a Director.  The amount deferred is
recorded in each participant's deferred compensation account and credited with
income in the manner prescribed in the Plan.  For further details, reference is
made to the Plan, a copy of which is attached.


Each Director shall receive 4,050 shares of Common Stock by the 15th business
day following the annual meeting of stockholders, pursuant to the Non-Employee
Director Stock Compensation Plan, effective April 25, 1995, as amended, or
the  Non-Employee Director Long-Term Incentive Compensation Plan.  A Director
may decline a stock payment for any plan year, in writing in advance of the plan
year to which stock payment relates.  No cash compensation shall be paid in lieu
thereof.  By written election a Director may reduce the cash portion of the
annual retainer and have that amount applied to the purchase of additional
shares.  The election must be made on a form provided by the administrative
committee and returned to the committee by the last business day of the year
prior to the year in which the election is to be effective.  The election
remains in effect until changed or revoked.  No election may be changed or
revoked for the current year, but may be changed for a subsequent year.  For
further details, reference is made to the Non-Employee Director Stock
Compensation Plan, a copy of which is attached.
 

 
1

--------------------------------------------------------------------------------

 

Board and Committee Meeting Fees

            The fee for each Board meeting attended shall be $1,500 and for each
meeting attended of each Committee of which the Director is a member, and for
attendance at the Strategic Planning meeting, shall be $1,500, payable only to
Directors who are not full-time employees of the Company.


Travel Expense Reimbursement


All Directors will be reimbursed for reasonable travel expenses incurred while
serving as a Director, including spouse’s expenses, in connection with
attendance at meetings of the Company’s Board of Directors and its
committees.  If the travel expense is related to the reimbursement of commercial
airfare, such reimbursement will not exceed full-coach rate.  If the travel
expense is related to reimbursement of non-commercial airfare, such
reimbursement will not exceed the rate for comparable travel by means of
commercial airline at the first-class rate.  Spousal travel expenses paid by the
Company are treated as taxable income to the Director.  See the paragraph below
entitled "Code Section 409A" for further rules relating to travel expense
reimbursements.


Directors' Liability


Article Seventeenth of the Company's Restated Certificate of Incorporation
provides that no Director of the Company shall be liable to the Company or its
stockholders for breach of fiduciary duty as a Director, with certain exceptions
stated below.  Section 7.07 of the Company's Bylaws requires the Company to
indemnify fully a Director against expenses, attorneys fees, judgments, fines
and amounts paid in settlement of any suit, action or proceeding, whether civil
or criminal, arising from an action of a Director by reason of the fact that the
Director was a Director of MDU Resources Group, Inc.


There are exceptions to these protections:  breaches of the Directors' duty of
loyalty to the Company or its stockholders, acts or omissions not in good faith
or which involve intentional misconduct or a knowing violation of the law,
violation of Section 174 of the Delaware General Corporation Law (relating to
unlawful declaration of dividends and unlawful purchase of the company's stock),
and transactions from which the Director derived an improper personal benefit
(including short-swing profits under Section 16(b) of the Securities Exchange
Act of 1934).


The Company has and does maintain Directors' and Officers' liability insurance
coverage with a $125 million limit.

 
2

--------------------------------------------------------------------------------

 

Insurance Coverages


The Company maintains the following insurance for protection of its Directors as
they carry out the business of MDU Resources Group, Inc., which shall be
provided while serving as a Director:


 
1.
General liability and automobile liability insurance:



The Directors are afforded general and automobile liability coverage under a
combination of policies with program limits to $100 million after a self-insured
retention of $500,000.


 
2.
Fiduciary and employee benefit liability insurance:



The Directors are afforded coverage under the fiduciary and crime liability
insurance of the Company.  The fiduciary policy has a limit of $30 million and
the crime policy has a limit of $10 million.


 
3.
Aircraft liability insurance:



The Company's existing aircraft liability insurance policy extends coverage
while a non-owned* aircraft is used by a Director in traveling to and from
Director or Board committee meetings.  This insurance coverage constitutes
excess liability coverage in the amount of $200 million.


*Non-owned aircraft is defined as:  1) any aircraft registered under a
“standard” airworthiness certificate issued by the FAA; 2) aircraft with a
seating capacity not exceeding 40 seats; 3) aircraft that are not owned by MDU
Resources Group, Inc. or any of its subsidiaries; 4) aircraft that are not
partly or wholly owned by or registered in the Director’s name or the name of
any Director’s household member.


 
4.
Travel and sojourn insurance:



All Directors are protected by a group insurance policy with coverage of
$250,000 that provides 24-hour accident protection while traveling on Company
business.


Coverage in all instances begins at the actual start of a business trip and ends
when the Director returns to his/her home or regular place of employment.
 
The beneficiary of the insurance will be that beneficiary recorded on a
beneficiary designation card provided by the Company.



 
3

--------------------------------------------------------------------------------

 

 
 
5.
Group life insurance:



All outside Directors are protected by a non-contributory group life insurance
policy with coverage of $100,000.


The coverage begins the day the Director is elected to the Board of Directors
and terminates when the Director ceases to be an outside Director.


A Certificate of Insurance shall be provided to the Director and the beneficiary
of the insurance will be that beneficiary recorded on a beneficiary designation
card provided by the Company.


This protection is considered taxable compensation under current tax
laws.  Consequently, the Company will provide each Director annually on Form
1099 the amount of taxable income related to this coverage.


Hedging Stock Ownership
 
Directors are not permitted to hedge their ownership of Company common
stock.  Hedging strategies include but are not limited to zero-cost collars,
equity swaps, straddles, prepaid variable forward contracts, security futures
contracts, exchange funds, forward sale contracts and other financial
transactions that allow the Director to benefit from devaluation of the
Company's stock.  Hedging strategies may allow Directors to own stock
technically but without the full benefits and risks of such
ownership.  Therefore, Directors are prohibited from engaging in any such
transactions.


Code Section 409A
 
To the extent any reimbursements or in-kind benefits provided to a Director
pursuant to this policy constitute “deferred compensation” under Internal
Revenue Code Section 409A, any such reimbursement or in-kind benefit shall be
paid in a manner consistent with Treasury Regulation Section 1.409A-3(i)(1)(iv),
including the requirements that the amount of reimbursable expenses or in-kind
benefits provided during a year may not affect the expenses eligible for
reimbursement or in-kind benefits provided in any other year and that any
reimbursement be made on or before the last day of the calendar year following
the calendar year in which the expense was incurred.
 
 
4

--------------------------------------------------------------------------------

 
